Citation Nr: 1549086	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-15 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a higher initial rating (or evaluation) in excess of 50 percent for Posttraumatic Stress Disorder (PTSD) for the period of March 26, 2010 to April 27, 2011.  


REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from December 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for PTSD and assigned a 50 percent disability rating.  An original claim for benefits for PTSD was received on March 26, 2010.  In a May 2011 rating decision, the RO granted a 100 percent rating for PTSD effective April 27, 2011, and the Veteran continued this appeal for a higher initial rating for the period of March 26, 2010 to April 27, 2011.  

The Board notes that the VA Medical Center (VAMC) records indicate the Veteran has a diagnosis of diabetes mellitus, type II, and the DD Form 214 shows that the Veteran served in combat in the Republic of Vietnam.  The Veteran is encouraged to contact the RO to file a claim for presumptive service connection for diabetes mellitus.  See 38 C.F.R. §§ 3.151, 3.155 (2015).  Additionally, the Agency of Original Jurisdiction (AOJ) should take whatever steps it deems necessary regarding a possible claim for service-connection for diabetes mellitus.  


FINDINGS OF FACT

1.  For the rating period from March 26, 2010 to April 27, 2011, PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood due to such symptoms as hallucinations between two to three times a week, rituals that interfere with routine activities, daily panic attacks, unprovoked irritability, spatial disorientation, and difficulty in adapting to stressful circumstances including work or a worklike setting. 

2.  For the rating period from March 26, 2010 to April 27, 2011, PTSD has not been manifested by total occupational and social impairment.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 70 percent, but not higher, for PTSD has been met for the initial rating period of March 26, 2010 to April 27, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The duty to notify was satisfied through an April 2010 letter to the Veteran that addressed all three service connection notice elements and was sent prior to the initial AOJ decision in this matter. The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also notified of effective dates for ratings and degrees of disability.  See Dingess, 19 Vet. App. 473; see also Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.      38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, and VA examination reports.  

The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in May 2010 and April 2011.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a mental health examination, and assessed the symptomology and degree of occupational and social impairment.  

The Veteran was afforded the opportunity to testify before a Veterans Law Judge, but declined.  See June 2011 substantive appeal (on a VA Form 9).  Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Higher Initial Rating for PTSD 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial rating assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for the initial rating period of March 26, 2010 to April 27, 2011.

The Veteran is in receipt of a 50 percent initial disability rating from March 26, 2010 to April 27, 2011 and a 100 percent disability rating from April 27, 2011 for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent rating is assigned for occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's acquired psychiatric disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating.  See Mauerhan v. Principi,  16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

Considerations in rating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  See DSM-IV at 46-47.

Throughout the course of the appeal, the Veteran generally contends he is entitled to a higher initial rating, in excess of 50 percent, for PTSD, and contends that the 100 percent disability rating assigned from April 27, 2011 should be assigned from March 26, 2010, the date of the claim.  The Veteran contends that his symptoms demonstrated in the April 27, 2011 VA examination report existed at the time of the previous May 2010 VA examination.  See June 2011 substantive appeal (on a VA Form 9).  The Veteran endorsed symptoms of hallucinations approximately two to three times a week, daily flashbacks and nightmares, and a steady decline in the ability to function in work-related responsibilities, unprovoked irritability, and spatial disorientation.  See March 2011 statement from the Veteran.  

In May 2010, the Veteran was afforded a VA examination to help assess the severity of PTSD symptoms and occupational and social impairment.  At that time, the Veteran endorsed symptoms of daily panic attacks, ritualistic behavior, hypervigilance, an exaggerated startle response and becoming volatile to touch, short-term memory impairment, daily depression and anxiety, and trouble staying asleep and nightmares most nights.  The VA examiner assessed that the Veteran has deficiencies in the areas of judgment, thinking, and mood, and opined that the Veteran is employed only because he works for himself.  At that time, the VA examiner assigned a GAF score of 56.  

Review of VA treatment records demonstrates the Veteran was receiving psychiatric treatment from March 2010 to April 2011.  During that period, the Veteran endorsed daily flashbacks and panic attacks, depression, nightmares, anxiety, and difficulties motivating himself to go to work and stay at work, but indicated that the Veteran was still working.  See March 2010- April 2011 VA treatment notes.  During that time period, the GAF scores were mostly 60, with an occasional score of 55, indicating moderate symptoms.  Id.  However, in November 2010, the treating VA psychologist assessed that the Veteran is underreporting PTSD symptoms, providing the rationale that the Veteran believes not sleeping is an effective coping mechanism for decreasing nightmares and that avoidance is an effective coping mechanism from hyperarousal and re-experiencing symptoms.  

In April 2011, the Veteran's treating VA psychologist provided an opinion regarding the severity of the PTSD symptoms.  The treating psychologist stated that she has treated the Veteran since October 2010, and, during that time period, the Veteran reported reliving experiences in flashbacks, intrusive thoughts and nightmares, and flashbacks in the middle of an activity such as driving, working, and family activities which make completing fundamental tasks of daily living difficult.  The VA psychologist stated that the Veteran has visual hallucinations when he is not in a full flashback and difficulty concentrating to the point where he cannot write a check.  The VA psychologist opined that these symptoms significantly impact the ability to lead a stable and productive lifestyle, and, despite efforts to maintain employment, the evidence has not demonstrated the ability to engage productively in an occupational setting with any consistency.  

On April 27, 2011, the Veteran was afforded an additional VA examination.  At that time, the VA examiner opined that the Veteran has total occupational and social impairment based on symptoms of irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, difficulty in understanding complex commands, impairment of short-term and long-term memory, disturbances of motivation and mood, obsessional rituals, near constant panic or depression, spatial disorientation, difficulty in adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationships, persistent delusions or hallucinations, disorientation to time or place, intermittent inability to perform activities of daily living, and memory loss for names of close relatives, own occupation, or own name.  This examination became the basis of the rating of 100 percent, effective the date of that examination on April 27, 2011.  

After review of all the evidence, both medical and lay, the Board finds that for the initial rating period from March 26, 2010 to April 27, 2011, the PTSD had more nearly approximated occupational and social impairment with deficiencies in most areas that more nearly approximates the criteria for a 70 percent disability rating under Diagnostic Code 9411.  

While the May 2010 VA examination did not provide a specific assessment of the level of occupational and social impairment due to PTSD, it did identify underlying symptomatology and occupational and social impairments that more nearly approximate the criteria for a disability rating of 70 percent.  The VA examiner noted deficiencies in work, stating that the Veteran maintained employment only because he was self-employed, deficiencies in family relations, noting the PTSD symptoms significantly contributed to the previous divorces, and deficiencies in thinking, judgment and mood caused by depression, anxiety, daily panic attacks, becoming volatile to touch, and ritualistic behaviors by doing things in threes.  Additionally, the April 2011 psychiatric opinion from the VA treating psychologist and the Veteran's lay statements support a rating of 70 percent as the Veteran endorses spatial disorientation and hallucination that occur two to three times a week.  

The Board has weighed and considered the GAF scores during the initial rating period, which have varied between 50 and 60, but mostly between 55 and 60.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  GAF scores of 41 to 50 signify serious symptoms or any serious impairment in social, occupational, or school functioning.   See DSM-IV at 46-47.  While GAF scores from 51 to 60 denote moderate symptoms, in light of the treating psychologist's opinion with supporting rationale that the Veteran is underreporting his symptoms, the Board finds that the Veteran's GAF scores, when read together with the other evidence of record, reflect that the Veteran experiences occupational and social impairment in most areas, more nearly approximating the criteria for a 70 percent disability rating under Diagnostic Code 9411 for the initial rating period of March 26, 2010 to April 27, 2011.  38 C.F.R. 	 § 4.130.  

While the Board notes that disorientation to time or place and persistent delusions or hallucinations are listed under the criteria for a total disability rating, the Board finds that the Veteran's symptoms from the time of March 26, 2010 to April 27, 2015 do not more nearly approximate the criteria for a rating of 100 percent as the evidence of record does not demonstrate total occupational and social impairment.  Indeed, the evidence shows that, during that time period, while the Veteran had difficulties in motivating himself to go to work and stay at work (which is consistent with the criteria for a 70 percent rating based on difficulty adapting to stressful circumstances, including work), and the Veteran's treating psychologist opined that the Veteran is unable to engage productively in an occupational setting, he was still able to maintain employment and was working during this time, which indicates that the Veteran did not have symptoms that caused a total occupational impairment.  See May 2010 VA examination report; see also February 2011, September 2010 VA treatment records.  Additionally, evidence does not show that the Veteran experienced symptoms of gross impairment in thought processes or communication, grossly inappropriate behavior, memory loss for names of close relatives, own occupation, or own name, a persistent danger of hurting himself or others, or an intermittent inability to perform activities of dialing living during that time period.  A veteran does not need to meet all the symptoms listed within a rating to be considered for that rating.  In this case, while the Veteran endorses some symptoms that fall under the criteria for a rating of 100 percent for the time period of March 26, 2010 to April 27, 2011, the weight of the evidence is against a finding of total occupational and social impairment.  The Veteran's symptoms as demonstrated by his lay statements, VA treatment records, May 2010 VA examination, and associated GAF scores do not more nearly approximate the criteria for total occupational and social impairment for that time period.  

Additionally, the Board finds that the April 27, 2011 VA examination has little probative value regarding the Veteran's symptoms before that date.  The VA examination report was a reflection of the reported symptoms at that time, and, while during that examination the Veteran endorsed some symptoms of a 100 percent rating, such as hallucinations, that occurred prior to April 27, 2011, as discussed above, the evidence as a whole does not reflect that the symptomatology more nearly approximates the criteria for a total or 100 percent disability rating for the period prior to April 27, 2011.  

Regarding the period from April 27, 2011, the Veteran is in receipt of a 100 schedular disability rating.  A 100 percent rating is the maximum rating allowed under law.  See 38 C.F.R. § 4.130.

Extraschedular & TDIU Analysis 

The Board has considered whether referral for an extraschedular rating would have been warranted for PTSD for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."      38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and occupational and social impairment caused by the Veteran's PTSD are all specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria and Diagnostic Code 9411 specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by depression, anxiety, panic attacks, chronic sleep impairment, short-term memory impairment, impaired concentration, irritability, spatial disorientation, hallucinations two to three times a week, and difficulty in adapting to stressful circumstances, including work or worklike setting.

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 	 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended, and the record does not otherwise suggest, that PTSD rendered him unemployable for the period of March 26, 2010 to April 27, 2011, but rather, as discussed above, the evidence of record demonstrates the Veteran was working during that time period, even if the PTSD interfered with motivation to work.  See May 2010 VA examination report.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.


ORDER

A higher initial rating of 70 percent from March 26, 2010 to April 27, 2011 for PTSD is granted.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


